IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                                    NO. PD-0287-20


                           HAPPY TRAN PHAM, Appellant

                                            v.

                               THE STATE OF TEXAS


        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
             FROM THE FOURTEENTH COURT OF APPEALS
                         HARRIS COUNTY

       YEARY, J., filed a concurring opinion.
                              CONCURRING OPINION

       Despite his claim of self-defense, Appellant was convicted of murder and his

punishment was assessed by a jury at life in the penitentiary. His conviction was affirmed

on appeal. Pham v. State, 595 S.W.3d 769 (Tex. App.—Houston [14th Dist.] 2019). We

granted Appellant’s petition for discretionary review to address two issues. First, was the

court of appeals correct to decide that the trial court did not err by refusing Appellant’s

guilt-phase request for a jury instruction on “threat of force” under Section 9.04 of the

Texas Penal Code? TEX. PENAL CODE § 9.04. Second, should the court of appeals have
                                                                                          PHAM — 2

sustained Appellant’s complaint that his trial counsel rendered constitutionally ineffective

assistance by failing to investigate the availability of mitigating evidence for the

punishment phase of trial? Answering both questions “no,” the Court affirms the court of

appeals’ judgment. I join the Court’s disposition and opinion as to both issues, and I write

separately only to supplement its rationale and to say that, while the Court’s opinion limits

its review of Appellant’s constitutional effectiveness of counsel claim to the prejudice

prong of that analysis, I also agree with the Court of Appeals’ conclusion that trial counsel

has not been shown to have performed deficiently in this case.

                                 SECTION 9.04 INSTRUCTION

                      Threat of Deadly Force versus Use of Deadly Force

       Section 9.04 renders the mere threat to cause death or serious bodily injury by the

production of a weapon “not to constitute the use of deadly force,” so long as the actor’s

purpose is limited to creating the apprehension that he will only carry out the threat “if

necessary[.]” 1 And since the threat to use a weapon does not constitute deadly force under

Section 9.04, it may lawfully be used to counter the use of unlawful non-deadly force




       1
           Section 9.04 reads, in its entirety:

               The threat of force is justified when the use of force is justified by this
       chapter. For purposes of this section, a threat to cause death or serious bodily injury
       by the production of a weapon or otherwise, as long as the actor’s purpose is limited
       to creating an apprehension that he will use deadly force if necessary, does not
       constitute the use of deadly force.

TEX. PENAL CODE § 9.04.
                                                                                          PHAM — 3

against the actor. 2 In contrast, Appellant’s case does not involve only a threat to use a

weapon to cause serious bodily injury or death. To counter whatever level of threat he

perceived Mai to be posing to him, Appellant eventually used his weapon to actually cause

serious bodily injury and death. He was charged, accordingly, with murder, not assault by

threat with a deadly weapon. Neither party requested a lesser-included instruction on

aggravated assault, and no such lesser included offense instruction was submitted.

Appellant therefore cannot rely upon a statutory provision that justifies production of a

weapon in a threat of force (even the threat of serious bodily injury or death), when the

evidence shows without contradiction that he, in fact, used deadly force to cause serious

bodily injury or death.

                                    Provoking the Difficulty

       Appellant also argues, however, that by failing to submit his requested Section 9.04

instruction to the jury, the trial court somehow hampered his ability to respond to the

prosecutor’s jury argument that it should reject Appellant’s claim of self-defense on the

ground that Appellant had provoked the difficulty. 3 The Court does not address this



       2
          That Section 9.04 should be read to apply only to justify threats of force (or deadly force)
and not the actual use of force (or deadly force) is reinforced by its historical pedigree. Section
9.04 is a carryover from the 1925 Penal Code. See Section 9.04, V.A.P.C., Practice Commentary,
at 251 (West 1974) (“The second sentence [of Section 9.04] appears aimed at preserving the
principle of [former] Penal Code art. 1267. That [former] article excepted from the offense of
deadly threat (art. 1265) threats made in self-defense.”). Former Article 1265 in the 1925 Penal
Code had made it an offense to “seriously threaten to take the life of any human being or to inflict
upon any human being any serious bodily injury[.]” V.A.P.C. Article 1265, at 805 (West 1961)
(emphasis added).
       3
           Without further elaboration, Appellant argues:
                                                                                            PHAM — 4

particular argument, though I think it merits a response.

       The jury was indeed instructed on provoking the difficulty. 4 It was told that, should

it find that Appellant acted first in the encounter, in such a way as to provoke Mai into

using or appearing to use deadly force against him, and with the specific intent to create a

pretext to kill Mai, then it must reject Appellant’s self-defense claim. 5 Appellant does not


               The omitted jury instruction deprived [Appellant of] the ability to argue that
       the display of his gun was justified under the law. On the other hand, the State was
       allowed to exploit the error by arguing that [Appellant’s] lawful act of displaying
       his gun provoked the difficulty with the complainant and therefore argued for the
       jury to find against him on the issue [of] self-defense.

Appellant’s Brief at 41.
       4
           In Smith v. State, 965 S.W.2d 509, 513 (Tex. Crim. App. 1998), the Court explained:

               A charge on provocation is required when there is sufficient evidence (1)
       that the defendant did some act or used some words which provoked the attack, (2)
       that such act or words were reasonably calculated to provoke the attack, and (3)
       that the act was done or the words were used for the purpose and with the intent
       that the defendant would have a pretext for inflicting harm on the other.
       5
           With respect to provoking the difficulty, the trial court instructed the jury:

               You are further instructed as part of the law of this case, and as a
       qualification of the law on self-defense, that the use of force by a defendant against
       another is not justified if the defendant provoked the other’s use or attempted use
       of unlawful force, unless:

                 (a) the defendant abandons the encounter, or clearly communicates to the
                     other his intent to do so reasonably believing he cannot safely abandon
                     the encounter; and
                 (b) the other person, nevertheless, continues or attempts to use unlawful
                     force against the defendant.

               So, in this case, if you find and believe from the evidence beyond a
       reasonable doubt that the defendant, Happy Tran Pham, immediately before the
       difficulty, then and there did some act, or used some language, or did both, as the
       case may be, with the intent on his, the defendant’s, part, to produce the occasion
       for shooting Pierre Mai, and to bring on the difficulty with the said Pierre Mai, and
       that such words and conduct on the defendant’s part, if there was such, were
                                                                                       PHAM — 5

explain how the trial court’s failure to instruct the jury on the terms of Section 9.04 unfairly

facilitated the State’s reliance on the provoking-the-difficulty doctrine, and I cannot

conceive of how it did.

       Under the doctrine of provoking the difficulty, the defendant “forfeits his right of

self-defense” if he provokes his victim into attacking him so that he might have a pretext

for killing him. Smith v. State, 965 S.W.2d 509, 512 (Tex. Crim. App. 1998). In the context

of a homicide prosecution, the doctrine only applies when the defendant is “the first

aggressor” in the encounter that resulted in the killing. See id. at 519 (analyzing the

evidence in a manslaughter case to determine whether it was sufficient to show that the

appellant was “the first aggressor” for purposes of supporting submission of a charge on

provoking the difficulty).

       Here, if the jury were to believe that Appellant acted first in the encounter, then it

could not possibly find that Section 9.04 has any application. This is because, under the




       reasonably calculated to, and did, provoke a difficulty, and that on such account
       Pierre Mai attacked the defendant with deadly force, or reasonably appeared to the
       defendant to so attack him or to be attempting to so attack him, and that the
       defendant then shot Pierre Mai with a firearm, in pursuance of his original design,
       if you find there was such, then you will find against the defendant on the issue of
       self-defense.

               On the other hand, if you find from the evidence that the acts done or
       language used by the defendant, if any, were not, under the circumstances,
       reasonably calculated or intended to provoke a difficulty or an attack by Pierre Mai
       upon the defendant, or if you have a reasonable doubt thereof, then in such event,
       the defendant’s right of self-defense would in no way be abridged, impaired, or
       lessened, and, if you so find, or if you have a reasonable doubt thereof, you will
       decide the issue of self-defense in accordance with the law on that subject given in
       other portions of this charge, wholly disregarding and without reference to the law
       on the subject of provoking the difficulty.
                                                                                   PHAM — 6

terms of Section 9.04, a defendant’s “production of a weapon” to create the “apprehension

that he will use deadly force if necessary” is justified only by the fact that it is meant to

ward off the other person’s initial threat of unlawful force. If the jury were to believe that

Appellant acted first, in the absence of such a threat, his own display of a weapon could

not possibly serve that function. Section 9.04 would simply have no application.

       If, on the other hand, the jury in this case chose to believe Appellant’s version of

events—that he was reacting to Mai, not the other way around—it might readily have been

persuaded that Mai was the “first aggressor” in the encounter, rather than Appellant.

Appellant did not require a Section 9.04 instruction to make that argument in rebuttal to

the prosecutor’s reliance on provoking the difficulty. For these reasons, I reject Appellant’s

claim that the lack of a Section 9.04 instruction adversely affected his ability to respond to

the prosecutor’s provoking-the-difficulty argument.

         FAILURE TO INVESTIGATE MITIGATION AT PUNISHMENT

       I also agree with the Court’s disposition of Appellant’s second ground for review as

well. And, while the Court’s opinion does not speak to the issue at all, I agree with the

court of appeals’ conclusion that trial counsel made a sufficiently well-informed decision

not to present testimony from mitigation witnesses who would be subject to potentially

neutralizing cross-examination regarding Appellant’s activities in the ten years preceding

trial. Pham, 595 S.W.3d at 782. It was not unreasonable for him to conclude that a jury

would regard the testimony of any character witness who had no recent knowledge of

Appellant’s whereabouts and activity to have been detrimentally stale. It was also not

unreasonable for him to conclude that any character witnesses who did claim to have more
                                                                                     PHAM — 7

recent information pertaining to Appellant’s character would either have had to admit to

an awareness of his unlawful activities—which would have undercut any positive

assessment of his character—or admit to having no such awareness—which would have

made their opinions of his positive character seem uninformed, disingenuous, or naive. The

court of appeals correctly concluded that trial counsel’s failure to investigate evidence of

Appellant’s positive character traits did not constitute constitutionally deficient

performance under Strickland v. Washington, 466 U.S. 668 (1984).

       I do believe it important to address, however, something that the court of appeals

observed that deserves comment. The court of appeals reasoned:

       As trial counsel averred, his trial strategy was to establish that appellant acted
       in self-defense. Prioritizing appellant's self-defense claim over the
       presentation of mitigation witnesses that had no knowledge of appellant's
       current character, or possibly had knowledge of appellant's drug-dealing
       activities, or possibly had helped appellant elude capture, is a reasonable
       strategic decision.

Pham, 595 S.W.3d at 782–83. The Court would not need to endorse this aspect of the court

of appeals’ reasoning before affirming its judgment, and I do not.

       On the contrary, trial counsel is constitutionally obliged to provide effective

assistance of counsel at both the guilt and punishment phases of trial. Strickland v.

Washington, 466 U.S. 668 (1984); Hernandez v. State, 988 S.W.2d 770 (Tex. Crim. App.

1999). Any genuine deficiency in his investigation of, and preparation for, the punishment

phase of trial could not be excused merely because he was confident that his guilt-phase

strategy, if vigorously pursued, would prove successful—even if that confidence were

well-founded. Nor may trial counsel appropriately regard any residual doubt that may still
                                                                                    PHAM — 8

linger during the punishment phase as a sufficient presentation of mitigating evidence, at

least without further investigation into available mitigating evidence, or else a reasonable

basis to determine that such further investigation is unnecessary. Cf. Franklin v. Lynaugh,

487 U.S. 164, 172–74 (1988) (“Our edict that, in a capital case, ‘the sentencer . . . [may]

not be precluded from considering, as a mitigating factor, any aspect of a defendant’s

character or record and any of the circumstances of the offense,’ . . . in no way mandates

reconsideration by capital juries, in the sentencing phase, of their ‘residual doubts’ over a

defendant’s guilt.”). Trial counsel’s belief that his client will be acquitted, by itself, does

not provide a reasonable basis to determine that a punishment-phase investigation is

unnecessary. To suggest otherwise was a mistake.

       With these supplemental comments, I join the Court’s opinion.



FILED:                              February 9, 2022
PUBLISH